NO. 07-06-0379-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                 OCTOBER 25, 2007
                          ______________________________

                                DAWN GAYKEN, D.D.S.,

                                                              Appellant

                                            V.

              ANN D. EWTON, Individually and as Independent Executrix
            of the Estate of MERLE CLEMENT EWTON, D.D.S., Deceased

                                                                     Appellees
                        _________________________________

         FROM THE 284th DISTRICT COURT OF MONTGOMERY COUNTY;

             NO. 01-02-00972-CV; HON. JOHN M. DELANEY, PRESIDING
                        _______________________________

                              ORDER OF ABATEMENT
                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Dawn Gayken, D.D.S. (appellant) appeals the trial court’s order granting a bill of

review to appellee. This court has received notice from appellant’s counsel that appellant

has filed a voluntary petition as debtor under the United States Bankruptcy Code. Said

notice included a faxed file-marked document from the United States Bankruptcy Court,

Southern District of Texas, Houston Division. Pursuant to 11 U.S.C. § 362, any further

action in this appeal is automatically stayed.
      Under these circumstances, and for administrative purposes, this appeal is removed

from the docket of this court and abated. The appeal will be reinstated upon proper motion

showing that the stay has been lifted or that the court may otherwise proceed with the

disposition of the cause.

      Accordingly, the appeal is abated.



                                                Per Curiam




                                            2